DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 04-26-2020 has been considered.

Drawings
The drawings were received on 04-29-2020. These drawings are being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value”. The language as stated does not distinctly define what is meant by “restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value” will be interpreted as “a limiter that ensures that the throttle operates below/within a specified operating range/value/threshold”.
Claims 1 and 4 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “regenerative control to control the rotating electric machine to apply regenerative braking force of the rotating electric machine to compensate for an amount by which braking force of the internal combustion engine is decreased by the restricting control”. The language as stated does not distinctly define what is meant by “regenerative control to control the rotating electric machine to apply regenerative braking force of the rotating electric machine to compensate for an amount by which braking force of 
Claims 2 and 3 are rejected based upon their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is a negative limitation claim; it is written in terms of what it does not do, and is not further limiting,.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luehrsen (US 20160272186 A1) in view of Shibata (US 20130325234 A1).

REGARDING CLAIM 1, as best understood, Luehrsen teaches, an internal combustion engine having a throttle valve (Luehrsen: [0035] Intake manifold 46 is shown communicating with intake throttle 62 having a throttle plate 64.) and a forced induction device (Luehrsen: [0027] forced induction engine system of FIG. 1B; [0053] Engine 11 includes a compression device such as a turbocharger or supercharger); a rotating electric machine (Luehrsen: [0053] For a supercharger, compressor 162 may be at least partially driven by the engine and/or an electric machine); a drive wheel connected to the internal combustion engine and the rotating electric machine (Luehrsen: [0061] FIG. 2 illustrates an example vehicle propulsion system 200. Vehicle propulsion system 200 includes a fuel burning engine 10 and a motor 220. As a non-limiting example, engine 10 may comprise an internal combustion engine and motor 220 may comprise an electric motor. Engine 10 of vehicle propulsion system 200 may be engine 10 depicted in the embodiment of FIG. 1A or engine 10 in the embodiment of FIG. 1B. Motor 220 may be configured to utilize or consume a different energy source than engine 10. For example, engine 10 may consume a liquid fuel (e.g. gasoline) to produce an engine output while motor 220 may consume electrical energy to produce a motor output. As such, a vehicle with vehicle propulsion system 200 may be referred to as a hybrid electric vehicle (HEV); [0062] Vehicle propulsion system 200 may utilize a variety of different operational modes depending on operating conditions encountered by the vehicle propulsion system. Some of these modes may enable engine 10 to be maintained in an “OFF” state (i.e. set to a deactivated state with engine at rest) where combustion of fuel at the engine is discontinued. For example, under select operating conditions, motor 220 may propel the vehicle via drive wheel 230 as indicated by arrow 222 while engine 10 is deactivated; [FIG. 2] a drive wheel connected to the internal combustion engine and the rotating electric machine can be observed.); and a controller that controls the throttle valve and the rotating electric machine (Luehrsen: [FIG. 2(12)] a controller that controls the throttle valve and the rotating electric machine can be observed.), and regenerative control to control the rotating electric machine to apply regenerative braking force of the rotating electric machine to compensate for an amount by which braking force of the internal combustion engine is decreased by the restricting control (Luehrsen: [0063] During other operating conditions, engine 10 may be set to a deactivated state (as described above) while motor 220 may be operated to charge energy storage device 250. For example, motor 220 may receive wheel torque from drive wheel 230 as indicated by arrow 222 where the motor may convert the kinetic energy of the vehicle to electrical energy for storage at energy storage device 250 as indicated by arrow 224. This operation may be referred to as regenerative braking of the vehicle. Thus, motor 220 can provide a generator function in some embodiments. However, in other embodiments, generator 260 may instead receive wheel torque from drive wheel 230, where the generator may convert the kinetic energy of the vehicle to electrical energy for storage at energy storage device 250 as indicated by arrow 262.).
Luehrsen does not explicitly disclose, restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value.
(Shibata: [ABS]), for the benefit of providing negative torque to motor generator and preventing over-speed, over-heating, and damage to parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify hybrid vehicle disclosed by Luehrsen to include adjusting a throttle opening to regulate boost pressure taught by Shibata. One of ordinary skill in the art would have been motivated to make this modification in order to provide negative torque to motor generator, preventing over-speed, preventing over-heating, and preventing damage to parts.

REGARDING CLAIM 3, Luehrsen in view of Shibata remains as applied above to claim 1, and further, Shibata also teaches, the hybrid vehicle does not perform the restricting control and the regenerative control while the forced induction device does not perform boosting (Shibata: [ABS] A control device is applied to a hybrid vehicle on which an internal combustion engine equipped with a supercharger, and a motor generator that generates electric power while applying negative torque to the internal combustion engine, are installed. The control device drives a boost pressure varying mechanism so as to regulate a boost pressure developed by the supercharger, and drives a throttle valve of the engine so as to adjust its throttle opening. A controller of the control device drives the boost pressure varying mechanism to reduce the boost pressure of the supercharger, before driving the throttle valve to reduce the throttle opening, in order to reduce output torque of the engine, when the motor generator is in a. high-load condition while negative torque applied from the motor generator to the engine is adjusted so as to restrict the engine speed to a target value.).
Shibata does not explicitly recite the terminology "the hybrid vehicle does not perform the restricting control and the regenerative control while the forced induction device does not perform boosting". However, Shibata does teach an apparatus with restricting and generating control, which are the structural limitations of the apparatus claim. Thus, is case of equivalence because "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP §2114(II)).

REGARDING CLAIM 4, as best understood, Luehrsen teaches, controlling the rotating electric machine to apply regenerative braking force of the rotating electric machine to (Luehrsen: [0063] During other operating conditions, engine 10 may be set to a deactivated state (as described above) while motor 220 may be operated to charge energy storage device 250. For example, motor 220 may receive wheel torque from drive wheel 230 as indicated by arrow 222 where the motor may convert the kinetic energy of the vehicle to electrical energy for storage at energy storage device 250 as indicated by arrow 224. This operation may be referred to as regenerative braking of the vehicle. Thus, motor 220 can provide a generator function in some embodiments. However, in other embodiments, generator 260 may instead receive wheel torque from drive wheel 230, where the generator may convert the kinetic energy of the vehicle to electrical energy for storage at energy storage device 250 as indicated by arrow 262.).
Luehrsen does not explicitly disclose, restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value.
However, in the same field of endeavor, Shibata teaches, “A control device is applied to a hybrid vehicle on which an internal combustion engine equipped with a supercharger, and a motor generator that generates electric power while applying negative torque to the internal combustion engine, are installed. The control device drives a boost pressure varying mechanism so as to regulate a boost pressure developed by the supercharger, and drives a throttle valve of the engine so as to adjust its throttle opening. A controller of the control device drives the boost pressure varying mechanism to reduce the boost pressure of the supercharger, before driving the throttle valve to reduce the throttle opening, in order to reduce output torque of the engine, when the motor generator is in a. high-load condition while negative torque applied (Shibata: [ABS]), for the benefit of providing negative torque to motor generator and preventing over-speed, over-heating, and damage to parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify hybrid vehicle disclosed by Luehrsen to include adjusting a throttle opening to regulate boost pressure taught by Shibata. One of ordinary skill in the art would have been motivated to make this modification in order to provide negative torque to motor generator, preventing over-speed, preventing over-heating, and preventing damage to parts.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luehrsen (US 20160272186 A1) in view of Shibata (US 20130325234 A1) as applied to claim 1 above, and further in view of Anderson (US 20100269683 A1).

REGARDING CLAIM 2, Luehrsen in view of Shibata remains as applied above to claim 1, and further, Luehrsen in view of Shibata do not explicitly disclose, a hydraulic braking device that hydraulically applies braking force to the drive wheel, wherein when the regenerative braking force by the regenerative control is insufficient to compensate for the braking force of the internal combustion engine decreased by the restricting control, the controller controls the hydraulic braking device to apply hydraulic braking force of the hydraulic braking device to compensate for braking force insufficiently provided by the regenerative braking force.
(Anderson: [0018]); “hydraulic braking circuits 6 capable of passing on the braking pressure to the vehicle wheel cylinder devices” (Anderson: [0083]), for the benefit of remedying the disadvantages of recuperative electric braking.
In this case, “hydraulic braking circuits” is interpreted as “the controller controls”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle disclosed by Luehrsen in view of Shibata to include hydraulic braking taught by Anderson. One of ordinary skill in the art would have been motivated to make this modification in order to remedy the disadvantages of recuperative electric braking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aoki (US 20150134166 A1)
Inamura (JP 2015058924 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663